Citation Nr: 1400206	
Decision Date: 01/06/14    Archive Date: 01/23/14

DOCKET NO.  09-24 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for hypertension.

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to June 1969 and from December 1970 to May 1990.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2007 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

In October 2012 and January 2013, the Veteran raised a claim of service connection for kidney disability secondary to his service connected type 2 diabetes mellitus.  However, this claim has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  

The claim for service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A January 1991 rating decision denied the Veteran's claim of service connection for hypertension.

2.  The most probative evidence of record shows that the evidence received since the time of the final January 1991 rating decision is new, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the Veteran's claim.

CONCLUSIONS OF LAW

1.  The January 1991 rating decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

2.  Evidence submitted to reopen the claim of entitlement to service connection for hypertension is new and material and therefore the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

However, given the fully favorable decision with respect to the Veteran's claim to reopen, the Board finds that discussion of the VCAA notice provided to the claimant is unnecessary since any deficiency in the timing or content of such notice would constitute harmless error.  

The Claim to Reopen

The RO initially denied service connection for hypertension in a January 1991 rating decision.  The Veteran did not appeal the January 1991 rating decision.  Moreover, the record does not show that the Veteran, following the rating decision, submitted medical documentation, lay statements, or other evidence constituting new and material evidence within the one-year appeal period.  38 C.F.R. § 3.156(b) (2013).  Therefore, the Board finds that the rating decision is final.  38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).  

As to reopening a prior final decision, the law provides that if new and material evidence has been presented or secured with respect to matters which have been disallowed, these matters may be reopened and the former disposition reviewed.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court has held that in determining whether the evidence is new and material, the credibility of the newly presented evidence is to be presumed.  Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curiam).

In this regard, in order to establish service connection for the claimed disability, there must be probative evidence (1) of a current disability; (2) of in-service incurrence or aggravation of a disease or injury; and (3) of a nexus between the claimed in-service disease or injury and the current disability.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303; Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The Board notes that the January 1991 rating decision denied the claim because the record did not show that the Veteran had a post-service diagnosis of hypertension.  However, since the January 1991 rating decision, private treatment records starting in 2005 have diagnosed the Veteran with hypertension.  As this addresses a basis for the prior denial, the Board finds the private treatment records are new and material evidence as defined by regulation.  Accordingly, the claim is reopened.  


ORDER

New and material evidence having been submitted, the Veteran's claim for entitlement to service connection for hypertension is reopened, and to that extent only, the appeal is granted.

REMAND

As to the merits of the underlying claim of service connection for hypertension, while the record shows the RO obtained medical opinions as to whether it was due to the Veteran's service connected type 2 diabetes mellitus, the record does not show that the RO ever obtained a medical opinion as to whether hypertension was directly due to his military service.  One should be obtained because the Veteran's service treatment records reflect occasions when hypertension was apparently diagnosed (October 1988 and March 1989).  

Accordingly, this issue is REMANDED to the RO/AMC for the following actions:

1.  Provide the Veteran with a VA hypertension examination by an appropriate person.  The claims folder should be made available to and reviewed by the examiner.  After a review of the claims folder and an examination of the Veteran, the examiner should respond to the following:

	Is it at least as likely as not that the Veteran's current hypertension had its onset in service?

In providing the requested opinion, the examiner should note/comment on the diagnosis of hypertension found in the October 1988 and March 1989 service treatment records; the opinion by the March 1990 retirement examiner that the Veteran only had episodic elevated blood pressure requiring no treatment; and the fact that the appellant neither had elevated blood pressure readings nor was diagnosed with hypertension at the August 1990 VA examination held just four months after his separation from his second period of active duty.
The reasons for the conclusion offered should be explained. 

2.  Then readjudicate the claim of service connection for hypertension.  If the benefit sought on appeal remains denied, issue a supplemental statement of the case to the Veteran, and provide an opportunity to respond before the case is returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


